DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “discloses the receiving antenna is configured to transmit the transmission signal”.  It is unclear how a receiving antenna can transmit a transmission signal.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wintermantel (US 2011/0074621).

Claim 1: Wintermantel discloses A radar apparatus comprising:
an antenna device including a first transmitting antenna, a second transmitting antenna, and a receiving antenna (fig 27 elements TX0, TX1, RX0-RX2)
a transceiver configured to transmit a transmission signal through one of the first transmitting antenna and the second transmitting antenna and receive a reflection signal reflected on an object through the receiving antenna (fig 27 element 26.9) and
a controller configured to process the reflection signal received through the receiving antenna to obtain information on the object (fig 27 element 26.10)
wherein the controller is configured to control the transceiver to receive the reflection signal through the second transmitting antenna and the receiving antenna when the transmission signal is transmitted through the first transmitting antenna (fig 12, 27, para 0061 disclosing switching scheme of fig 1 which is utilized throughout disclosed embodiments, para 0086-0088, 0137)

Claim 2: Wintermantel discloses each of the first transmitting antenna, the second transmitting antenna and the receiving antenna comprises at least one channel, and each channel comprises at least one array antenna (fig 27 elements TX0, TX1, RX0-RX2)

Claim 3: Wintermantel discloses when the first transmitting antenna comprises a plurality of channels, at least one of the plurality of channels is arranged to be space apart by a predetermined distance along a first direction perpendicular to the ground (fig 27 elements TX0, TX1, RX0-RX2)

Claim 4: Wintermantel discloses the second transmitting antenna is configured to transmit the transmission signal or receive the reflection signal based on a control signal of the controller (fig 27 element 26.9 controlling switching arrangements 26.11 and 26.3)

Claim 5: Wintermantel discloses the receiving antenna is configured to transmit the transmission signal through the first transmitting antenna in a long range detection mode and transmit the transmission signal through the second transmitting antenna in a short range detection mode (para 0123, 0124, 0134-0136 “simultaneously long-reach and short-reach functions are to be realized” by the spaced disposition of TX0 and TX1.  As far as claim interpretation, Applicant has placed no limitations on what is meant by “long range detection mode” or “short range detection mode”. There are no structural or functional limitations placed on such modes except that in one mode the first transmitter is used and in another the second transmitter is used.)

Claim 6: Wintermantel discloses the first transmitting antenna, the second transmitting antenna and the receiving antenna are arranged to be sequentially space apart along a second direction horizontal to the ground (fig 27 elements TX0, TX1, RX0-RX2

Claim 7: Wintermantel discloses the controller is configured to determine the reflection signal by a virtual receiving antenna located between the second transmitting antenna and the receiving antenna (fig 27 elements TX0, TX1, RX0-RX2, fig 12, 27, para 0061 disclosing switching scheme of fig 1 which is utilized throughout disclosed embodiments, para 0086-0088, 0137)

Claim 8: Wintermantel discloses when the transmission signal is transmitted through the first transmitting antenna, the controller is configured to determine the reflection signal by the virtual receiving antenna based on the transmission signal and the reflection signal received through the second transmitting antenna and the receiving antenna and obtain information on the object based on the determined reflection signal (para 0063-0067)

Claim 11: Wintermantel discloses An antenna device for use in a radar apparatus, comprising: 
a first transmitting antenna configured to transmit a transmission signal in a long range detection mode (fig 27 elements TX0, para 0123, 0124, 0134-0136 “simultaneously long-reach and short-reach functions are to be realized” by the spaced disposition of TX0 and TX1.  As far as claim interpretation, Applicant has placed no limitations on what is meant by “long range detection mode” or “short range detection mode”. There are no structural or functional limitations placed on such modes except that in one mode the first transmitter is used and in another the second transmitter is used.))
 a second transmitting antenna configured to transmit a transmission signal in a short range detection mode (fig 27 elements TX1, para 0123, 0124, 0134-0136 “simultaneously long-reach and short-reach functions are to be realized” by the spaced disposition of TX0 and TX1.  As far as claim interpretation, Applicant has placed no limitations on what is meant by “long range detection mode” or “short range detection mode”. There are no structural or functional limitations placed on such modes except that in one mode the first transmitter is used and in another the second transmitter is used.)); and 
a receiving antenna configured to receive a reflection signal reflected on an object (fig 27 elements RX0-RX2), wherein
 the second transmitting antenna is configured to receive the reflection signal reflected on the object in the long range detection mode (fig 12, 27, para 0061 disclosing switching scheme of fig 1 which is utilized throughout disclosed embodiments, para 0086-0088, 0137)

Claim 12: Wintermantel discloses each of the first transmitting antenna, the second transmitting antenna and the receiving antenna comprises at least one channel, and each channel comprises at least one array antenna (fig 27 elements TX0, TX1, RX0-RX2)

Claim 13: Wintermantel discloses when the first transmitting antenna comprises a plurality of channels, at least one of the plurality of channels is arranged to be space apart by a predetermined distance along a first direction perpendicular to the ground (fig 27 elements TX0, TX1, RX0-RX2)

Claim 14: Wintermantel discloses the first transmitting antenna, the second transmitting antenna and the receiving antenna are arranged to be sequentially space apart along a second direction horizontal to the ground (fig 27 elements TX0, TX1, RX0-RX2)

Claim 15: Wintermantel discloses a virtual receiving antenna is formed between the second transmitting antenna and the receiving antenna (fig 27 elements TX0, TX1, RX0-RX2, fig 12, 27, para 0061 disclosing switching scheme of fig 1 which is utilized throughout disclosed embodiments, para 0086-0088, 0137)

Claim 16: Wintermantel discloses a control method of a radar apparatus provided with an antenna device including a first transmitting antenna, a second transmitting antenna and a receiving antenna (fig 27 elements TX0, TX1, RX0-RX2), comprising: 
selecting one of a long-range detection mode and a short long range detection mode (fig 12, 27, para 0061 disclosing switching scheme of fig 1 which is utilized throughout disclosed embodiments, para 0086-0088, 0137); 
transmitting a transmission signal through the first transmitting antenna and receiving a reflection signal reflected on an object through the second transmitting antenna and the receiving antenna, when the long-range detection mode is selected (fig 27 elements TX0, para 0123, 0124, 0134-0136 “simultaneously long-reach and short-reach functions are to be realized” by the spaced disposition of TX0 and TX1.  As far as claim interpretation, Applicant has placed no limitations on what is meant by “long range detection mode” or “short range detection mode”. There are no structural or functional limitations placed on such modes except that in one mode the first transmitter is used and in another the second transmitter is used)
transmitting a transmission signal through the second transmitting antenna and receiving a reflection signal reflected on the object through the receiving antenna, when the short-range detection mode is selected (fig 27 elements TX1, para 0123, 0124, 0134-0136 “simultaneously long-reach and short-reach functions are to be realized” by the spaced disposition of TX0 and TX1.  As far as claim interpretation, Applicant has placed no limitations on what is meant by “long range detection mode” or “short range detection mode”. There are no structural or functional limitations placed on such modes except that in one mode the first transmitter is used and in another the second transmitter is used.) and 
obtaining information on the object by processing the reflection signal received in the long-range detection mode or the reflection signal received in the short-range detection mode (para 0063-0067)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintermantel (US 2011/0074621) as applied to claim 1 above, and further in view of Campbell (US 10935650)

Claim 9: Wintermantel discloses a radar system for use in an advanced driver assistance systems (ADAS) included in a vehicle (para 0002-0007)
Wintermantle does not specifically disclose the controller is configured to provide information of the object to an advanced driver assistance systems (ADAS) included in a vehicle in which the radar apparatus is installed.
Campbell discloses an advanced driver assistance systems (ADAS) included in a vehicle in which a radar is installed (fig 1 element 126) wherein the controller is configured to provide information of the object to an advanced driver assistance systems (ADAS) included in a vehicle in which the radar apparatus is installed (col 2 lines 15-28, col 8 lines 35-38, col 10 lines 19-31, col 26 lines 34-47).  It would have been obvious to modify the invention such that it comprised the above limitations, as tuahgt by Campbell, in order to realize the intended function of Wintermantel as a vehicle radar system for driver assistance (Campbell col 2 lines 15-28)

Claim 10: Campbell discloses the advanced driver assistance systems is configured to process image data captured by a camera disposed in the vehicle with detection data obtained by the radar apparatus (col 10 lines 32-48 disclosing a camera system and sensor fusion with radar sensors, col 13 lines 27-38). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Campbell, in order to realize the intended function of Wintermantel as a vehicle radar system for driver assistance (Campbell col 2 lines 15-28) and to generate an accurate environment evaluation using multiple sensors 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648